Name: 82/535/EEC: Council Decision of 28 July 1982 on the granting of food aid in cereals to UNRWA and to Mozambique
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-08-11

 Avis juridique important|31982D053582/535/EEC: Council Decision of 28 July 1982 on the granting of food aid in cereals to UNRWA and to Mozambique Official Journal L 236 , 11/08/1982 P. 0013 - 0013*****COUNCIL DECISION of 28 July 1982 on the granting of food aid in cereals to UNRWA and to Mozambique (82/535/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by its Decision 81/367/EEC (1), the Council reserved certain quantities for Community actions, in the context of the 1981 cereals food-aid programme; Whereas a certain quantity is still available under the aforementioned reserve; Whereas the Community has received a request from Mozambique for food aid in cereals; whereas the Community should respond favourably to this request; Whereas the quantity of cereals allocated to UNRWA under Decision 81/367/EEC must be adjusted under the 1980 Food Aid Convention, HAS DECIDED AS FOLLOWS: Sole Article Food aid in cereals is allocated from the reserve of the 1981 cereals food-aid programme as follows: 1.2.3 // // // // Beneficiaries // Quantities // Delivery terms // // // // UNRWA // 1 187 tonnes // Delivered to destination // Mozambique // 13 581 tonnes // cif // // // Done at Brussels, 28 July 1982. For the Council The President O. MOELLER (1) OJ No L 141, 27. 5. 1981, p. 37.